Citation Nr: 0904065	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected conjunctivitis.

2.  Entitlement to an effective date prior to June 8, 2004 
for the assignment of a 10 percent evaluation for 
conjunctivitis. 


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1990 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In the Notice of Disagreement received in June 2005, the 
veteran stated that he has depression and anxiety secondary 
to his service-connected conjunctivitis.  A claim for service 
connection for depression and anxiety is referred to the RO 
for appropriate development.


FINDINGS OF FACT

1.  Conjunctivitis is manifested by itching, burning and pain 
and with corrected vision of 20/20 bilaterally.  There is no 
evidence of chronic trachomatous conjunctivitis.

2. On June 8, 2004,  the RO received the veteran's claim for 
an increased evaluation for conjunctivitis.   

3. In a January 2005 rating decision,  the RO increased the 
evaluation assigned for conjunctivitis from 0 to 10 percent 
disabling, effective June 8, 2004.  

4.  It was not factually ascertainable prior to June 8, 2004 
that the veteran's conjunctivitis had increased in severity 
to such an extent that it rendered him 10 percent disabled.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6018 
(2008).

2.  The criteria for entitlement to an effective date prior 
to June 8, 2004, for the assignment of a 10 percent 
evaluation for conjunctivitis have not been met. 38 U.S.C.A. 
§§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  


A.  Duty to Notify

A June 2008 letter provided the veteran with notice of the 
information and evidence  necessary to substantiate his 
claims and explained what evidence VA was responsible for 
obtaining and what evidence VA would attempt to obtain on the 
veteran's behalf.  

The June 2008 letter also explained how effective dates and 
disability ratings are determined.  With respect to the claim 
for an increased evaluation, the June 2008 letter informed 
the veteran that an increased rating requires evidence of an 
increase in severity of the claimed condition and included 
notice of the information necessary to establish a 10 percent 
rating under Diagnostic Code 6018.  

The Board notes that the June 2008 notice did not comply with 
the timing requirements set forth in Pelegrini, as it was 
provided after rating decision on appeal.  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  In this case, any defect with respect to the timing 
of VCAA notice was cured by readjudication in the June 2008 
Supplemental Statement of the Case (SSOC).  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of these claims.  The record in 
this case includes service medical records and post-service 
VA medical records.  The veteran has not identified any 
outstanding information that is pertinent to these claims. 
The veteran has been afforded a VA examination with respect 
to his claim for an increased rating.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.


II.  Analysis of Claims

A.  Increased rating for conjunctivitis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diagnostic Code 6018 provides for a 0 percent rating for 
conjunctivitis that is healed with no residuals.  38 C.F.R. § 
4.84a, Diagnostic Code 6018 (2008).  A 10 percent rating is 
warranted when there is active conjunctivitis with objective 
symptoms.  Id.   A 10 percent evaluation is the maximum 
available under Diagnostic Code 6018.  

Diagnostic Code 6017 pertains to chronic trachomatous 
conjunctivitis.  It provides that chronic trachomatous 
conjunctivitis is to be rated based upon impairment of visual 
acuity.  A 30 percent rating is the minimum rating while 
there is no active pathology.  38 C.F.R. § 4.84a, Diagnostic 
Code 6017 (2008).  

After a review of the record in this case, the Board finds 
that a rating in excess of 10 percent is not warranted for 
service-connected conujunctivitis.   

The veteran had a VA examination in August 2004.  The 
veteran's complaints included itching, redness, burning and 
pain in the dyes.  The veteran denied visual symptoms such as 
distorted or enlarged image.  

On physical examination, the examiner noted uncorrected 
distance vision of 20/15 and near vision of 20/20 in the 
right eye.  The veteran had 20/20 uncorrected distance vision 
in the left eye and 20/20 near vision in the left eye.  The 
examiner diagnosed chronic mild allergic conjunctivitis. 

Upon VA examination in July 2008, the veteran reported 
redness, swelling, blurred vision and light sensitivity.  He 
had no pain, distorted vision, enlarged images, discharge or 
watering.  The veteran reported that the eye symptoms 
occurred especially in the summer, but he was never free of 
all symptoms.  He reported wearing sunglasses most of the 
time due to eye sensitivity.  

Examination of the eyes revealed no lacrimal duct disease or 
injury.  There was no corneal pathology noted on exam, no 
scarring.  There was no pterygium and no evidence of 
glaucoma.  Funduscopy examination was within normal limits.  
Intraocular pressure was within normal limits in both eyes.  
Visual acuity examination revealed uncorrected far vision on 
the right to 20/40 and corrected far vision on the right of 
20/20.  The examiner noted uncorrected vision of 20/20 on the 
right and corrected vision of 20/20 on the right.   The 
examiner noted uncorrected near vision on the left of 20/20 
and corrected near vision on the left of 20/20. The veteran 
did not have diplopia.  There was no enucleation.  There was 
no nystagmus.  The examiner observed that the conjunctivae 
were reddened and edematous.  There were chronic inflammatory 
changes of the underside of each lid.

The examiner diagnosed chronic allergic conjunctivitis.  The 
examiner noted that the veteran's condition was symptomatic.  
Subjective factors included redness and weeping of both eyes.  
Objective factors included edema and erythema of the 
conjunctiva and lid inner surfaces.  The effect of this 
condition on daily activity was some time each day allocated 
to wiping and cleaning the eyes.  

Based on the foregoing, the Board finds that a rating in 
excess of 10 percent for service-connected conjunctivitis is 
not warranted.   The evidence shows that conjunctivitis is 
characterized by redness, tearing and light sensitivity.  
There are no findings of active chronic trachomatous 
conjunctivitis or of visual impairment due to conjunctivitis.  
Accordingly, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
an increased rating for conjunctivitis.   

Finally, the evidence does not reflect that the veteran's 
conjunctivitis has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2008) 
for the assignment of an extraschedular evaluation.


B.  Earlier effective date

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. 3.400.  An effective date for a claim 
for increase may be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2006); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); 
VAOPGCPREC 12-98 (1998).

VA regulations provide that a veteran may receive benefits by 
filing an informal claim.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from a claimant may be considered an informal claim. 38 
C.F.R. § 3.155 (2008).  Such an informal claim must identify 
the benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. Id.

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2008). The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2008).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim. 38 C.F.R. § 3.157(b)(2) (2008).

In a November 1997 rating decision, the RO granted service 
connection for conjunctivitis and assigned a non-compensable 
rating for that disability.  In November 1997, the RO 
informed the veteran of the decision and of his appellate 
rights.  The veteran did not submit a notice of disagreement 
within one year of the November 1997 rating decision.  
Therefore, the decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008). 

A claim for an increased rating for conjunctivitis was 
received on June 8, 2004.    Thus, the issue before the Board 
is whether it is factually ascertainable that the veteran met 
the criteria for a 10 percent rating for service-connected 
conjunctivitis within one year of the June 8, 2004 claim.  

The Board finds that the evidence does not demonstrate that, 
prior to June 2004, it was factually ascertainable that the 
veteran's service-connected conjunctivitis had increased to 
10 percent disabling prior to June 8, 2004.  Prior to this 
date, there was no medical evidence that demonstrated 
evidence of active conjunctivitis with objective symptoms, 
which is required for a 10 percent rating under Diagnostic 
Code 6018.  The Board therefore concludes that the criteria 
for the assignment of an effective date prior to June 8, 2004 
for the assignment of a 10 percent evaluation for 
conjunctivitis have not been met.  As there is a 
preponderance of the evidence against the veteran's claim, he 
may not be afforded the benefit of the doubt.


ORDER

A rating in excess of 10 percent for conjunctivitis is 
denied.

An effective date prior to June 8, 2004 for the assignment of 
a 10 percent rating for conjunctivitis is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


